Filed 2/25/22 In re King B. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                 DIVISION THREE

 In re King B., et al., Persons Coming                                   B312472
 Under the Juvenile Court Law.
 _____________________________________
 LOS ANGELES COUNTY                                                      (Los Angeles County
 DEPARTMENT OF CHILDREN AND                                              Super. Ct. No. 21CCJP00964A-
 FAMILY SERVICES,                                                        B)

           Plaintiff and Respondent,

           v.

 Cedric B.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Lisa A. Brackelmanns, Commissioner.
Affirmed.
      Konrad S. Lee, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel and William D. Thetford, Principal
Deputy County Counsel for Plaintiff and Respondent.
                   _________________________

       Cedric B. (father) appeals from an April 23, 2021 order of
the juvenile court that adjudicated two of father’s children
juvenile court dependents, granted the children’s mother full
physical and joint legal custody, and permitted father to have
only monitored visits with the children. Father contends the
juvenile court erred in requiring his visits to be monitored
because there was no substantial evidence that unsupervised
visits would be detrimental to the children. We find no error, and
thus we will affirm the order in full.
       FACTUAL AND PROCEDURAL BACKGROUND
       King B. (born in May 2014) and Ka.B (born in August 2015)
are the children of father and S.H. (mother). Prior to these
proceedings, father and mother did not live together, but had an
informal shared custody arrangement.
       Father has four other children with different mothers:
Ka’M.B (date of birth and mother unknown); Ki.B. (born in 2008),
whose mother is Chanelle C.; and twins Mar.B. and Mas.B. (born
in February 2014), whose mother is T.T. The present appeal
concerns only King and Ka.
       Father had several contacts with the Los Angeles County
Department of Children and Family Services (DCFS) prior to this
proceeding. In May 2009, father and Chanelle C. entered into a
voluntary family maintenance plan following extensive incidents
of domestic violence, including during Chanelle’s pregnancy with
Ki. In October 2016, father was arrested for driving under the
influence with two of his children and his niece in the car. And in
February 2018, T.T. reported that father had pushed her onto the
bed and put his hand over her neck during an argument. The




                                2
incident ended only when one of the couple’s young children came
into the room and began yelling at father.
       A.     Present Investigation
       The family came to DCFS’s attention on February 27,
2021,1 when father was detained by law enforcement after a
domestic violence incident with his girlfriend, T.S.
Law enforcement reported that father had punched T.S. in the
face and then strangled her for approximately a minute. T.S.’s
children pushed their way into the room and hit father until he
let go of T.S. Father was arrested, and King and Ka.B. were
taken into protective custody. Because father refused to provide
any information about their mother, the children were placed in
foster care for several days. They were released to mother on
March 4.
       A children’s social worker (CSW) interviewed father, who
insisted that he had not been the aggressor in the domestic
violence incident. He denied hitting or strangling T.S., and said
T.S. had “set it all up.”
       Five-year-old Ka. said she had witnessed the incident
between father and T.S. Ka. said father was “fighting” with T.S.,
and T.S. had grabbed a knife from the kitchen. Ka. said she had
been scared by the fighting. Six-year-old King said he heard the
fighting but did not see it. When King walked out of his bedroom,
father told him to leave the house. King was frightened and
walked alone to a near-by store.
       T.T., the mother of father’s six-year-old twins, said she
previously had had a restraining order against father. Although


1     All subsequent dates are in 2021 unless otherwise
indicated.




                               3
the restraining order no longer was in place, T.T. did not allow
the children to see father alone.
       B.     Petition; Detention
       DCFS filed a juvenile dependency petition on March 2. It
alleged that the children were juvenile court dependents
pursuant to Welfare and Institutions Code 2 section 300,
subdivisions (a) and (b), because father and T.S. had a history of
engaging in violent altercations in the children’s presence, and
father recently had struck T.S. in the face and choked her. The
domestic violence between father and T.S. was alleged to create
an endangering home environment for the children.
       On March 8, 2021, the juvenile court ordered the children
detained from father and placed with mother under DCFS
supervision. Father was granted monitored visits with the
children after his release from custody.
       C.     Jurisdiction and Disposition
       In April 2021, mother asked DCFS not to interview the
children. She explained that King was having nightmares and
difficulty sleeping, and she did not want Ka. to have to relive the
incident.
       DCFS reported that mother was providing a stable and
loving home environment for the children, and both children
appeared to be doing well in her care. Father had not contacted
mother or DCFS to arrange visits with the children. DCFS
recommended that the court terminate its jurisdiction with a
family law order giving mother sole physical and joint legal
custody of the children, with father to have monitored visits.


2     All subsequent statutory references are to the Welfare and
Institutions Code.




                                 4
       At the April 23 jurisdiction/disposition hearing, father’s
counsel asked the court to dismiss both counts of the petition,
urging that father no longer was in a relationship with T.S., and
thus that there was no risk of future domestic violence between
them. Father’s counsel also requested that mother and father be
granted joint physical custody of the children or, in the
alternative, father be granted nine hours per week of
unmonitored visitation.
       The children’s counsel asked the court to sustain the
allegations of the petition, urging that the violence between
father and T.S. had been significant and both children had been
traumatized. County counsel agreed, noting that the children
were very young, the level of violence between father and T.S.
had been significant, and father had not addressed any of the
case issues since being released from jail a month earlier.
County counsel further asked that father be ordered to
participate in counseling and a 26-week domestic violence
program.
       The court sustained both counts of the petition, noting that
the domestic violence had been recent, recurring, and
traumatizing for the children. The court further found that
mother was nonoffending and the children were safe in her care.
The court therefore declared the children juvenile court
dependents and ordered them removed from father. It then
entered an exit order that granted mother sole physical and joint
legal custody of both children, granted father nine hours per
week of monitored visitation, ordered father to complete domestic
violence and individual counseling, and terminated juvenile court
jurisdiction. Father timely appealed.




                                5
                            DISCUSSION
       Father contends the juvenile court erred by denying him
unmonitored visitation. For the reasons that follow, father’s
contention lacks merit.
                                   I.
                          Legal Standards
       A.    Section 362.4
       The order at issue (sometimes referred to as an “exit order”)
was entered pursuant to section 362.4, which provides that when
a juvenile court terminates its jurisdiction, it may enter orders
“determining the custody of, or visitation with, the child.”
(§ 362.4, subd. (a); In re Roger S. (1992) 4 Cal.App.4th 25, 30.)
Such an order may be transferred to a family court file, and it
remains in effect until modified or terminated by the superior
court. (In re Chantal S. (1996) 13 Cal.4th 196, 203; § 362.4.)
       Father asserts without analysis that the juvenile court’s
exit order necessarily was predicated on a finding that
unmonitored visitation would be “detrimental” to the children,
which finding father contends was not supported by substantial
evidence. But nothing in section 362.4 requires a juvenile court
to order unmonitored visitation in the absence of a finding of
detriment. Indeed, while section 362.4 directs courts to make
custody and visitation orders upon terminating dependency
jurisdiction, it does not set out any standards governing the
terms of such orders. (See § 362.4.)3


3     None of the cases father cites suggests that the juvenile
court was required to make a “detriment” finding in the context
of an exit order entered pursuant to section 362.4. Significantly,
each of the cited cases arose under sections of the Welfare and
Institutions Code that expressly require a finding of detriment.



                                 6
       In the absence of a statutory directive, appellate courts
have held that when making exit orders under section 362.4,
“ ‘the [juvenile] court’s focus and primary consideration must
always be the best interests of the child.’ ” (In re T.S. (2020)
52 Cal.App.5th 503, 513, italics added, quoting In re Nicholas H.


For example, In re A.J. (2015) 239 Cal.App.4th 154, 158–159
reviewed an order entered pursuant to section 366.26,
subdivision (c)(4)(C), which provides that if a child is placed into
permanent guardianship, the juvenile court “shall also make an
order for visitation with the parents . . . unless the court finds by
a preponderance of the evidence that the visitation would be
detrimental to the physical or emotional well-being of the child.”
(Italics added.) Angela S. v. Superior Court (1995)
36 Cal.App.4th 758, 763 and In re E.D. (2013) 217 Cal.App.4th
960, 962 considered orders entered pursuant to section 366.21,
which provides that at a status review hearing, a dependent child
shall be returned to the parent’s physical custody unless the
court finds “that the return of the child to his or her parent or
legal guardian would create a substantial risk of detriment to the
safety, protection, or physical or emotional well-being of the
child.” (§ 366.21, subd. (e)(1), italics added.) Finally, several
other cases considered orders entered pursuant to section 362.1,
which provides that while a dependency proceeding remains
open, a parent shall be denied visitation only if such “shall
jeopardize the safety of the child.” (Italics added; see In re C.C.
(2009) 172 Cal.App.4th 1481, 1491; In re Dylan T. (1998)
65 Cal.App.4th 765, 770; In re Mark L. (2001) 94 Cal.App.4th
573, 580.) Because none of these cases concerns the statute at
issue in this case, none supports father’s contention that the
juvenile court was required to make a finding of detriment in
order to require that father’s visitation be monitored. (See In re
C.C., at p. 1492 [juvenile court order must be “tethered to the
statutory directive”].)




                                  7
(2003) 112 Cal.App.4th 251, 268; accord, In re John W. (1996)
41 Cal.App.4th 961, 973 [“in making exit orders, the juvenile
court must look at the best interests of the child”]; In re
Jennifer R. (1993) 14 Cal.App.4th 704, 712 [upon terminating its
jurisdiction, juvenile court shall make custody and visitation
determinations “based on the best interests of the child without
any preferences or presumptions”].) We will presume the
juvenile court applied that standard in the present case. (See
People v. Thomas (2011) 52 Cal.4th 336, 361 [“In the absence of
evidence to the contrary, we presume that the court ‘knows and
applies the correct statutory and case law.’ ”].)
       B.     Standard of Review
       Father contends there is a split of authority concerning the
standard of appellate review applicable in this appeal. According
to father, some cases have applied an abuse of discretion
standard, while others have applied the substantial evidence test.
Father urges us to apply the latter standard, contending that it
relies on “reasonable, credible solid evidence,” rather than on a
juvenile court’s “subjective, albeit well-intended” exercise of
discretion.
       In so contending, father misapprehends the relevant
standards of review. A discretionary determination by a trial
court—here, the juvenile court’s custody and visitation order—is
reviewed for an abuse of discretion. (Montenegro v. Diaz (2001)
26 Cal.4th 249, 255; K.L. v. R.H. (2021) 70 Cal.App.5th 965, 979.)
That review, however, has several components. As our Supreme
Court has explained: “ ‘[T]he trial court’s findings of fact are
reviewed for substantial evidence, its conclusions of law are
reviewed de novo, and its application of the law to the facts is




                                8
reversible only if arbitrary and capricious.’ ” (Gaines v. Fidelity
National Title Ins. Co. (2016) 62 Cal.4th 1081, 1100.)
       Our Supreme Court recently described the interplay of
these standards in the context of a discretionary determination
under section 366.26, subdivision (c)(1)(B)(i). The high court
explained that while the factual components of the juvenile
court’s findings are reviewed for substantial evidence, the
juvenile court’s ultimate determination—that is, its “delicate
balancing of these determinations as part of assessing the likely
course of a future situation that’s inherently uncertain”—is
reviewed for an abuse of discretion. (In re Caden C. (2021)
11 Cal.5th 614, 640.) Although “the practical difference between
the standards is not likely to be very pronounced, . . . [a]t its core,
[this] hybrid standard . . . simply embodies the principle that
‘[t]he statutory scheme does not authorize a reviewing court to
substitute its own judgment as to what is in the child’s best
interests for the trial court’s determination in that regard,
reached pursuant to the statutory scheme’s comprehensive and
controlling provisions.’ ” (Id. at p. 641.)
       Applying this standard to the juvenile court’s
determination in the present case, we will review the juvenile
court’s decision to grant father monitored visitation for an abuse
of discretion. To the extent that determination requires factual
findings, we will review such findings for substantial evidence.
                                   II.
     The Juvenile Court Did Not Abuse Its Discretion by
            Denying Father Unmonitored Visitation
       Father contends the trial court erred by denying him
unmonitored visitation with the children. As we discuss,
substantial evidence supported the juvenile court’s conclusion




                                   9
that unmonitored visitation was not in the children’s best
interests, and thus the court did not abuse its discretion by
ordering monitored visitation.
       We begin by noting that father’s opening brief significantly
misstates the substantial evidence standard of review. As our
Supreme Court recently explained: “In reviewing factual
determinations for substantial evidence, a reviewing court should
‘not reweigh the evidence, evaluate the credibility of witnesses, or
resolve evidentiary conflicts.’ (In re Dakota H. (2005)
132 Cal.App.4th 212, 228.) The [juvenile court’s] determinations
should ‘be upheld if . . . supported by substantial evidence, even
though substantial evidence to the contrary also exists and the
trial court might have reached a different result had it believed
other evidence.’ (Ibid.; see also 9 Witkin, Cal. Procedure (5th ed.
2020) Appeal, § 365.)” (In re Caden C., supra, 11 Cal.5th at
p. 640, italics added.)
       Father’s contention that “the substantial evidence standard
amounts to a contention that” the “ ‘undisputed facts lead to only
one conclusion’ ” (In re I.W. (2009) 180 Cal.App.4th 1517, 1529
(I.W.), disapproved of on other grounds in Conservatorship of O.B.
(2020) 9 Cal.5th 989, 1003, fn. 4) takes the quoted language
significantly out of context. I.W. concerned a parent’s challenge
to an order terminating parental rights. The parent contended,
among other things, that the juvenile court erred in terminating
parental rights because substantial evidence supported her
contention that the child was not likely to be adopted. (Id. at
p. 1525.) In rejecting this contention, the Court of Appeal
explained that because the mother was challenging a juvenile
court’s factual finding, that finding must be affirmed if supported
by substantial evidence, and thus could be reversed only if “the




                                10
evidence compels a finding in favor of the appellant as a matter of
law”—that is, “where undisputed facts lead to only one
conclusion.” (Id. at pp. 1528, 1529.)
      As applied in the present case, the standard articulated in
I.W. permits reversal of the exit order only if the juvenile court’s
findings are not supported by substantial evidence—or, stated
differently, if the undisputed facts compel the conclusion that
requiring monitored visits between father and the children is not
in the children’s best interests. No such undisputed evidence
appears here. As discussed above, the evidence before the court
demonstrated that father engaged in an act of extreme violence
against his girlfriend in the presence of his two young children.
That violence traumatized both children, causing King to have
nightmares and difficulty sleeping, and led to father’s arrest and
the children’s placement in foster care. Father showed no
remorse for his conduct, insisting that he had not been the
aggressor in the domestic violence incident. Further, he failed to
address any of the case issues by participating in counseling or
domestic violence classes upon his release from jail.
      The incident of domestic violence between father and T.S.,
moreover, was not an isolated event. Father had a history of
domestic violence with his romantic partners: In 2009, father
engaged in domestic violence against Chanelle C., the mother of
Ki.B.; and in 2018, he was involved in another incident of
domestic violence with T.T, the mother of father’s twins. The
incident with T.T., moreover, was strikingly like the one reported
by T.S.: According to T.T., father had pushed her onto the bed
and put his hands around her neck. That incident, like the
incident at issue here, ended only when children present in the
home intervened. Under these circumstances, the juvenile court




                                11
was well within its discretion in concluding that it was in the
children’s best interests that visits with father remain monitored.
       Father contends that the trial court erred in finding that
unmonitored visitation would be detrimental to the children
because father was no longer romantically involved with T.S. and
had no intention of resuming a relationship with her. As an
initial matter, the only evidence that father and T.S. no longer
were involved was father’s own representation to DCFS—a
representation the juvenile court was not required to accept.
Moreover, even if father and T.S. had separated, their separation
did not require the court to conclude that the children no longer
would be exposed to domestic violence. As we have described,
father had a history of domestic violence with many of his
romantic partners; the juvenile court therefore could reasonably
have concluded that a similar incident of domestic violence,
either with T.S. or a future partner, was likely to occur in the
future. (See In re E.B. (2010) 184 Cal.App.4th 568, 576,
overruled on other grounds in Conservatorship of O.B., supra,
9 Cal.5th at p. 1003, fn. 4 [“ ‘[P]ast violent behavior in a
relationship is “the best predictor of future violence.” Studies
demonstrate that once violence occurs in a relationship, the use
of force will reoccur in 63% of these relationships. . . . Even if a
batterer moves on to another relationship, he will continue to use
physical force as a means of controlling his new partner.’ ”].)
       Father next contends that the incident of domestic violence
did not place the children at risk of harm because he never
intentionally hurt them. It is well established, however, that
“ ‘[d]omestic violence in the same household where children are
living . . . is a failure to protect [the children] from the
substantial risk of encountering the violence and suffering




                                12
serious physical harm or illness from it.’ ” (In re E.B., supra,
184 Cal.App.4th at p. 576; In re Heather A. (1996) 52 Cal.App.4th
183, 194 [same].) Children can be “ ‘put in a position of physical
danger from [domestic partner] violence’ because, ‘for example,
they could wander into the room where it was occurring and be
accidentally hit by a thrown object, by a fist, arm, foot or
leg. . . .’ ” (In re E.B., at p. 576.) Domestic violence between
parents also can create psychological distress for children, as
occurred in the present case.
        Father also contends that the monitored visitation order
was unjustified because the children were not afraid of him and
wished to continue spending time with him. That the children
did not express fear of father is not determinative: The decisive
issue, as we have said, is the children’s best interests, as
measured by their physical and psychological well-being. The
juvenile court properly concluded that it was reasonably likely
that father would engage in future domestic violence in the
children’s presence, endangering both their physical and
psychological health.
        Father contends, finally, that the visitation order was
erroneous because “robust visitation” is essential to maintaining
a bond between parent and child. The cases father cites for this
proposition, however, addressed the frequency of visitation
between parents and children—not whether such visits should be
monitored or unmonitored.




                                13
                        DISPOSITION
      The April 23, 2021 order is affirmed.

   NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                           EDMON, P. J.


We concur:



                  LAVIN, J.




                  VIRAMONTES, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                14